Title: From Benjamin Franklin to [Joseph Priestley?], May 1775
From: Franklin, Benjamin
To: Priestley, Joseph


During his voyage to Philadelphia Franklin made the observations on the sea that appear above under April 10. On May 16 he promised in a letter to Priestley to communicate to him “a valuable philosophical discovery” that he had made on the voyage; years later William Temple Franklin conjectured, in a note on that letter, that the discovery was related to variations in the temperature of sea water. This draft justifies a further conjecture, that Franklin started to redeem his promise but broke off after a short introduction; and outside evidence suggests that what he was about to explain was how to recognize the presence of the Gulf Stream. Part of the evidence is in his April observations: at two periods on the crossing, close together, considerable seaweed appeared, phosphorescence vanished, and the temperature of the water rose. The rest of the evidence is what followed this fragment when he embodied it in his “Maritime Observations,” completed in 1785: he described the same three changes in the sea as indications of the Gulf Stream. By the time he disembarked from the Pennsylvania Packet, it seems reasonable to conclude, he had a method for identifying the great current; and soon afterward he set out to impart his discovery to Priestley. Then he stopped. Perhaps he was unwilling to commit himself without further tests, which he made years later; perhaps he was distracted by the press of business. In any case a decade passed before he resumed his inquiry into the Gulf Stream. 
 
Sir
Philada. May 1775.
About 5 or 6 Years since, there was an Application made by the Board of Customs at Boston, to the Lords of the Treasury, complaining that the Packets between Falmouth and New York were generally a Fortnight longer in their Passages, than Merchant Ships from London to Rhodeisland, and proposing that for the future they should be ordered to Rhodeisland instead of New York.
Being then concern’d in the Management of the American Post-Office, I happened to be consulted on the Occasion: And it appearing strange to me, that there should be such a Difference between two Places scarce a Days Run asunder, especially when the Merchant Ships are generally deeper laden and more weakly mann’d than the Packets, and had from London the whole Length of the River and Channel farther to run before they left the Land of England, I could not but think the Fact misunderstood or misrepresented.
